Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 04/19/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-2, 4-13 & new claim 19 are currently pending. 

Response to Arguments
With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 1-2 & 4-13 have been considered and are moot in light of the Examiner Amendment's and the status of the claims below.  

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Amendment

Authorization for this examiner’s amendment was given in an interview with Takashi Saito on 06/23/2021 (See attached PTO413b). The application has been amended as follows: 

3 and not more than 100 kg/m3, and an average distance between the adjacent closed pores is not shorter than 50 nm and not longer than 400 nm.

Claim 19 is cancelled

Allowable Subject Matter
Claims 1-2 & 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claim 1. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide a multilayer body comprising: a piezoelectric body; and a first acoustic matching layer in direct or indirect contact with the piezoelectric body, wherein the first acoustic matching layer includes a plastic foam containing a plurality of closed pores  where the average size of the closed pores is not smaller than 1 µm and not larger than 100 µm, the first acoustic matching layer has a density of not less than 10 kg/m3 and not more than 100 kg/m3 .  Specifically, the prior art does not disclose an average distance between the adjacent closed pores of the acoustic matching layer is no longer than 400 nm.


Regarding Dependent Claims 2 & 4-13.  The dependent claims further define the invention over the nearest reference by claiming arrangements of the acoustic matching layer and the piezoelectric body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856